Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheng Kang Hsu (Reg. No. (61007) on June 10, 2022.

The application has been amended as follows: 
1. (Currently Amended) A high-speed connector, comprising: an insulating body having a back surface; a plurality of conductive terminals retained in the insulating body; 5a conductive plastic disposed on the back surface of the insulating body; and a plurality of cables being electrically connected with the conductive terminals, the cables extending beyond the back surface of the insulating body, and the cables passing out of the conductive plastic; wherein the insulating body defines a 10recess at a bottom of the back surface, the conductive plastic includes a vertical base portion attaching to the back surface and a horizontal convex portion extending into the recess, and the horizontal convex portion integrally bends from the vertical base portion.
2. (Cancelled).
11. (Currently Amended) A high-speed connector, comprising: an insulating body having a lower surface and a back surface that is distinguished from the lower surface; a shielding shell covering the insulating body except for the lower surface and the back 15surface; a plurality of conductive terminals retained in the insulating body, the conductive terminals extending below the lower surface of the insulating body for connection with a circuit board; and a conductive plastic disposed on the back surface of the insulating body; wherein the insulating body defines a recess at a bottom of the back surface, the conductive plastic includes a base portion attaching to the back surface and a convex portion extending into the recess, and the convex portion integrally and vertically bends from the base portion.
12 (Cancelled). 

Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Li (CN 110518412)(English Translated) teaches “A high-speed connector, comprising: an insulating body having a back surface; a plurality of conductive terminals retained in the insulating body; 5a conductive plastic disposed on the back surface of the insulating body; and a plurality of cables being electrically connected with the conductive terminals, the cables extending beyond the back surface of the insulating body, and the cables passing out of the conductive plastic.”(connector 100, insulating body 11, conductive terminal 13, conductive plastic 32, and cable 2)
Li (CN 110518412)(English Translated) does not teach “wherein the insulating body defines a 10recess at a bottom of the back surface, the conductive plastic includes a vertical base portion attaching to the back surface and a horizontal convex portion extending into the recess, and the horizontal convex portion integrally bends from the vertical base portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 3-10 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 11 Li (CN 110518412)(English Translated) teaches “A high-speed connector, comprising: an insulating body having a lower surface and a back surface that is distinguished from the lower surface; a shielding shell covering the insulating body except for the lower surface and the back 15surface; a plurality of conductive terminals retained in the insulating body, the conductive terminals extending below the lower surface of the insulating body for connection with a circuit board; and a conductive plastic disposed on the back surface of the insulating body.”(connector 100, insulating body 11, conductive terminal 13, conductive plastic 32, and cable 2)
Li (CN 110518412)(English Translated) does not teach “wherein the insulating body defines a recess at a bottom of the back surface, the conductive plastic includes a base portion attaching to the back surface and a convex portion extending into the recess, and the convex portion integrally and vertically bends from the base portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 11, these limitations, in combination with remaining limitations of the amended claim 11, are neither taught nor suggested by the prior art of record, therefore the amended claim 11 is allowable.
Claims 13-20 are dependent on the amended claim 11 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831